— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Mayer, J.), rendered August 10, 1982, convicting him of criminal possession of stolen property in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.